IN THE SUPREME COURT OF THE STATE OF NEVADA


                CHARLES N. BELSSNER, I,                                 No. 85664
                                 Appellant,
                             vs.
                SIERRA COMMUNITY
                MANAGEMENT,
                                 Res • ondent.
                                                                         !LED
                                                                       DEC 0 2 nu
                                                                       Emma       BROV414
                                                                         OF   UPREME COufri

                                                                                CLERK




                                     ORDER DISMISSING APPEAL



                            This is a pro se appeal from an "Order Re: Affidavit Seeking
                Disqualification of Judge." Eighth Judicial District Court, Clark County;
                Jerry A. Wiese, Judge.
                            Review of the documents submitted to this court pursuant to
                NRAP 3(g) reveals a jurisdictional defect. Specifically, the order designated
                in the notice of appeal is not substantively appealable. See NRAP 3A(b).
                This court has jurisdiction to consider an appeal only when the appeal is
                authorized by statute or court rule. Brown v. MHC Stagecoach, LLC, 129
                Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule provides
                for an appeal from an order denying disqualification of a judge. See Towbin
                Dodge, LLC v. Dist. Ct., 121 Nev. 5, 112 P. 3d 1063 (2005) (noting that a

SUPREME COURT
      OF
    NEVADA


                                                                                 z
writ   petition   is   the   appropriate   vehicle   for   challenging     judicial

disqualification rulings).
              This court lacks jurisdiction and
              ORDERS this appeal DISMISSED.1




                                     Cadish




                                                                         Sr. J.




cc:    Hon. Jerry A. Wiese, Chief Judge
       Charles N. Belssner
       Hutchison & Steffen, LLC/Las Vegas
       Eighth District Court Clerk




          Honorable Mark Gibbons, Senior Justice, participated in this
       1The
matter under a general order of assignment.


                                       2